Pope, Presiding Judge.
Defendant was charged with driving under the influence, driving with an unlawful alcohol concentration and failure to maintain his lane. The trial court granted defendant’s motion to suppress the results of a state-administered breath test, based on the arresting officer’s failure to advise defendant of his right to have an additional test administered by a qualified person of his own choosing, and the State appeals.
The State acknowledges this case is controlled by our recent decision in State v. Causey, 215 Ga. App. 85 (449 SE2d 639) (1994) but, incorporating the arguments made in the State’s petition for certiorari in the Supreme Court, urges that Causey be overruled. However, on February 10, 1995, the Supreme Court denied the State’s petition for certiorari in Causey, and the State’s arguments do not convince us that Causey is unsound and should be overruled.
It is uncontroverted that the arresting officer in this case did not inform defendant of his right to an additional test administered by a *431qualified person of his own choosing. It follows that the trial court did not err in granting defendant’s motion to exclude the results of the state-administered breath test. State v. Harrison, 216 Ga. App. 325 (453 SE2d 820) (1995); State v. Hassett, 216 Ga. App. 114 (453 SE2d 508) (1995); Causey, 215 Ga. App. at 86.
Decided May 11, 1995.
Gerald N. Blaney, Jr., Solicitor, Richard E. Thomas, Assistant Solicitor, for appellant.
Clifton S. Fuller, Jr., Spruell & Dubuc, Billy L. Spruell, Melinda D. Taylor, for appellee.

Judgment affirmed.


Beasley, C. J., and Ruffin, J., concur.